July 2 2013


                                           DA 11-0291

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2013 MT 173



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

DANIEL ALVIN PRINDLE,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DC 09-0132
                        Honorable G. Todd Baugh, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Penelope S. Strong, Attorney at Law; Billings, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Mardell Lynn Ployhar,
                        Assistant Attorney General; Helena, Montana

                        Scott Twito, Yellowstone County Attorney, Christopher Morris, Deputy
                        County Attorney; Billings, Montana



                                                    Submitted on Briefs: April 24, 2013
                                                               Decided: July 2, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Daniel Alvin Prindle (Prindle) appeals from the order of the Thirteenth Judicial

District Court, Yellowstone County, denying his motion to withdraw his guilty plea. We

affirm, and address the issue:

¶2     Did the District Court err in denying Prindle’s motion to withdraw his plea as
involuntarily entered?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     On the evening of May 1, 2008, Prindle, the driver of a Honda SUV carrying Katie

Grant (Grant) and Brianna Coe (Coe) as passengers, inexplicably pulled out in front James

Archer (Archer), the driver and sole occupant of a Buick sedan, on a road just outside

Billings city limits. Archer’s vehicle had the right of way. The front of Archer’s sedan

struck the side of Prindle’s SUV, causing a “T-Bone” style collision. At 7:45 p.m., Montana

Highway Patrol Trooper Brian Sampson (Trooper Sampson) was dispatched to the accident.

All four individuals involved in the accident were injured and were receiving medical

treatment when Trooper Sampson arrived. Archer’s injuries required a number of surgeries,

and he suffered loss of physical and mental abilities. Grant suffered several injuries

including facial scarring, and Coe sustained a traumatic head injury.

¶4     Trooper Sampson’s investigation pointed to marijuana use by Prindle as a

contributing cause to the collision. Trooper Sampson was unable to speak to Archer and Coe

at the scene because they were being transported for surgery, but was able to talk to Grant.

Grant had previously told medical responders that she and Prindle had ingested marijuana a


                                             2
couple hours before the accident. Grant confirmed this statement to Trooper Sampson and

added the detail that she and Prindle had smoked “a couple bowls” of marijuana. Grant was

then taken to the hospital where Trooper Sampson resumed his questioning. Grant said she

and Prindle smoked marijuana “right after [she] got out of school.” Grant’s parents were

present, and Grant’s father received Trooper Sampson’s permission to retrieve Grant’s cell

phone and purse from Prindle’s car, which had been towed from the scene. When looking

for these items, Grant’s father discovered a marijuana pipe and scale on the floorboards of

Prindle’s SUV. The pipe and scale were taken as evidence.

¶5     The State charged Prindle with three counts of negligent vehicular assault, one count

of criminal endangerment, and one count of driving while suspended. Matthew Claus

(Claus) was appointed as Prindle’s public defender.

¶6     Claus investigated the State’s case against Prindle. Through discovery, he received

police reports and diagrams, medical records and other documents. He made copies of these

documents for Prindle, and mailed him additional discovery as it was received from the

State. Claus met with Prindle on numerous occasions in his office to discuss the case and

communicated with Prindle by telephone. During these conversations, Prindle repeatedly

voiced interest in pleading guilty if he could receive a suspended or deferred sentence rather

than taking the case to trial whereafter, if convicted, he could face prison time. Prindle told

Claus his sole memory of the evening of the accident was that he was the driver, and said he

only knew what had happened from talking to Grant and his mother.



                                              3
¶7     Claus interviewed Grant and Prindle’s mother. Grant explained that she had met up

with Prindle after school at a grocery store. From there, they picked up Prindle’s mother

from work and dropped her off at home. Then they picked up marijuana, and drove around

smoking a “blunt” for roughly a half hour before heading to Coe’s house, where she and Coe

“split a beer.” The accident occurred shortly after they left Coe’s house. Grant said that she

did not think Prindle was under the influence of marijuana at the time of the accident.

Prindle’s mother said she did not think Prindle appeared under the influence of marijuana

when he picked her up at approximately 5:00 p.m. However, unlike Grant’s account,

Prindle’s mother said Prindle was alone when he picked her up.

¶8     Claus discussed this information with Prindle. Prindle asked Claus to find out how

long the impairing effects of marijuana lasted. Claus found an article published by the

National Highway Traffic Safety Administration (NHTSA Article) explaining that marijuana

users’ motor skills, behavior, perception and cognition were typically impaired for three to

five hours after ingesting the drug.

¶9     Claus and Prindle met again to discuss the strengths and weaknesses of the State’s

case and assess a plea offer from the State. Claus explained the State’s case was not the

strongest, but there was still sufficient evidence for a jury to find him guilty based on Grant’s

testimony of his marijuana use in the hours preceding the accident. The State’s plea offer

was for a suspended sentence recommendation, so Prindle asked Claus to see if the State

would agree to recommend a deferred sentence. Claus made the counter offer to the State,

and the State agreed. Prindle would plead guilty to one count of negligent vehicular assault
                                               4
and driving while suspended; in return, the State would dismiss the other charges and

recommend a six-year deferred sentence on the remaining negligent vehicular assault charge.

¶10    During the summer of 2010, Prindle moved to Oregon to pursue a career in

snowboarding. On August 24, 2010, Prindle signed the plea agreement and appeared for a

change-of-plea hearing. He hand-wrote on the plea agreement that he was pleading guilty

because: “On May 1st, 2008, I drove my vehicle o[n] marijuana and negligently caused

serious bodily injury to James Archer, Brianna Coe, and Kati[e] Grant in Yellowstone

County.” Prindle also acknowledged in the agreement that the court was not obligated to

accept the agreement and could instead sentence him to different terms. At the change-of-

plea hearing, the judge asked if Prindle understood that the court did not have to accept the

plea agreement’s recommended sentence and that Prindle could receive the maximum

penalty of 10 years in prison. Prindle said he understood, and stated he was satisfied with

Claus’s work. Prindle then pled guilty, and his sentencing hearing was set for a later date.

In the meantime, Prindle returned to Oregon.

¶11    In January 2011, Prindle returned to Montana for his sentencing hearing. The District

Court sentenced Prindle in accordance with the plea agreement. Prindle expected to

immediately return to Oregon, but when he reported to his probation officer, he was

informed that protocol required Prindle to complete 90 days on supervision “without issues”

before he was permitted to leave Montana. Prindle filed a notice of appeal on May 19, 2011,

but then moved the District Court for leave to withdraw his plea. Prindle filed an unopposed



                                             5
motion with this Court to remand the matter to the District Court to adjudicate his motion to

withdraw. This Court granted the motion.

¶12    The District Court held a hearing on Prindle’s motion and took testimony from several

witnesses. Prindle’s mother testified but provided no new relevant information. Prindle

testified that he would have gone to trial if he had known just how weak the State’s case was

or had Claus not incorrectly assured him there was “no reason” why he would not be able to

immediately return to Oregon. Prindle further alleged that during the August 24, 2010

change-of-plea hearing, he had informed the judge that Claus had told him he would be able

to return to Oregon.

¶13    Prindle also called Dr. Jennifer Souders (Dr. Souders), an expert on impairment due to

marijuana use, to opine that Claus should have hired an expert to determine whether Prindle

was still under the influence of marijuana at the time of the accident. While Dr. Souders

criticized the NHTSA Article used by Claus for academic shortcomings,1 she agreed with its

conclusion that, for driving purposes, impairment from marijuana generally lasts around

three hours.

¶14    Claus testified about his representation of Prindle. Claus stated that the critical issue

in the case was the timing of Prindle’s marijuana use. He said he recognized the conflict

between Grant’s statement that she and Prindle had smoked marijuana after taking Prindle’s

mother home together and Prindle’s mother’s statement that Prindle was alone when he took




                                               6
her home. He also recognized that Grant’s recollection of when she and Prindle smoked had

changed from “right after school” to after taking Prindle’s mother home. Claus believed,

however, that a jury would most likely resolve this conflict by concluding that Grant had

smoked marijuana with Prindle after Prindle left his mother’s house. This placed Prindle

within the three-hour window of impairment discussed in the NHTSA Article. Claus

explained that he had not conducted further interviews primarily because Prindle did not

want to go to trial and a deferred sentence was therefore his best option.

¶15    The District Court entered findings of fact, conclusions of law and denied Prindle’s

motion to withdraw his plea on May 30, 2012. The court concluded that Prindle’s plea was

entered voluntarily because Claus never promised that Prindle would be allowed to reside in

Oregon and Claus had conducted adequate research to advise his client concerning marijuana

impairment. Prindle appeals.

                               STANDARD OF REVIEW

¶16    The ultimate question of whether a plea is voluntarily made is a mixed question of law

and fact. State v. Brinson, 2009 MT 200, ¶ 3, 351 Mont. 136, 210 P.3d 164. Consequently,

we review a district court’s ultimate denial of a motion to withdraw a guilty plea de novo.

Brinson, ¶ 10. However, we review the district court’s underlying factual findings regarding

the voluntariness of the plea to determine if they are “clearly erroneous.” State v. Warclub,

2005 MT 149, ¶¶ 22-24, 327 Mont. 352, 114 P.3d 254.


       1
          Dr. Souders took issue with the Article because it was not peer-reviewed and she
felt that its conclusion that some “psychological impairment” lasts up to 24 hours after
                                             7
                                       DISCUSSION

¶17    Montana law permits a defendant to withdraw his guilty plea within one year of final

judgment for “good cause.” Section 46-16-105(2), MCA. Good cause exists when the

defendant’s plea was involuntarily entered. Warclub, ¶ 16.2 A plea must be voluntary

because the defendant is waiving his constitutional rights to not incriminate himself and to a

trial by jury. Brady v. U.S., 397 U.S. 742, 748, 90 S. Ct. 1463, 1468-69 (1970). We utilize

the Brady standard to determine if a plea was voluntarily made:

       “A plea of guilty entered by one fully aware of the direct consequences,
       including the actual value of any commitments made to him by the court,
       prosecutor, or his own counsel, must stand unless induced by threats (or
       promises to discontinue improper harassment), misrepresentation (including
       unfulfilled or unfulfillable promises), or perhaps by promises that are by their
       nature improper to the prosecutor’s business.”

Warclub, ¶ 18 (quoting Brady, 397 U.S. at 755, 90 S. Ct. at 1472). “‘Where a defendant is

represented by counsel during the plea process and enters his plea upon the advice of



counsel, the voluntariness of the plea depends on whether counsel’s advice was within the

range of competence demanded of attorneys in criminal cases.’” State v. McFarlane, 2008

MT 18, ¶ 11, 341 Mont. 166, 176 P.3d 1057 (quoting Hans v. State, 283 Mont. 379, 411, 942

P.2d 674, 693 (1997) (citing Hill v. Lockhart, 474 U.S. 52, 56, 106 S. Ct. 366, 369 (1985)).




ingesting marijuana was “overstated.”
       2
          In State v. Lone Elk, 2005 MT 56, ¶¶ 17-19, 326 Mont. 214, 108 P.3d 500
(overruled on other grounds by Brinson, ¶ 9), we concluded that the “good cause” standard
included not only the constitutionally-required voluntariness inquiry but possibly other
                                            8
Thus, applying the test articulated in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052 (1984), a defendant seeking to withdraw his guilty plea because he received ineffective

assistance must show: “(1) that his counsel’s advice fell outside the range of competence

demanded of a criminal attorney, and (2) but for counsel’s deficient performance, he would

not have entered a guilty plea.” McFarlane, ¶ 11 (citing Hans, 283 Mont. at 410-11, 942

P.2d at 693); Hill, 474 U.S. at 57-59, 106 S. Ct. at 369-70.

¶18    Did the District Court err in denying Prindle’s motion to withdraw his plea as
involuntarily entered?

¶19    Prindle argues that his guilty plea was involuntary for three reasons. First, he asserts

that Claus provided ineffective assistance when investigating his case because he failed to

retain an expert on marijuana impairment and failed to interview certain witnesses. These

omissions, Prindle asserts, led Claus to overestimate the strength of the State’s case, which,

in turn, caused Prindle to plead guilty instead of going to trial. Second, Prindle claims that

Claus failed to inform him that Negligent Endangerment was a lesser-included offense of

Negligent Vehicular Assault. Third, Prindle asserts that Claus improperly told him that he

would be permitted to immediately return to Oregon if he pled guilty.

       A.     Ineffective Assistance of Counsel

¶20    In State v. Thomas, 285 Mont. 112, 117-18, 946 P.2d 140, 143 (1997), we adopted the

Strickland standard for analyzing a criminal counsel’s duty to investigate. Strickland held

that “counsel has a duty to make reasonable investigations or to make a reasonable decision



criteria. Accord Warclub, ¶ 16 (“‘Good cause’ includes the involuntariness of the plea, but it
                                           9
that makes particular investigations unnecessary. In any ineffectiveness case, a particular

decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Strickland,

466 U.S. at 691, 104 S. Ct. at 2066; Thomas, 285 Mont. at 119, 946 P.2d at 144. In turn,

whether an investigation is “reasonable” will depend in part on the client’s goals:

       “The reasonableness of counsel’s actions may be determined or substantially
       influenced by the defendant’s own statements or actions. Counsel’s actions
       are usually based, quite properly, on informed strategic choices made by the
       defendant and on information supplied by the defendant. In particular, what
       investigation decisions are reasonable depends critically on such information.”

Thomas, 285 Mont. at 117-18, 946 P.2d at 143 (quoting Strickland, 466 U.S. at 691, 104 S.

Ct. at 2066). Thus, a defendant’s intent to plead guilty narrows the scope of investigation

necessary to be “reasonable.” Smith v. Mahoney, 611 F.3d 978, 987 (9th Cir. 2010)

(“Smith’s intent to plead guilty mitigated, but did not eliminate, his attorney’s duty to

reasonably investigate.”). The pertinent question is, based on the defendant’s particular

goals, did counsel “familiarize him- or herself sufficiently with the facts of the defendant’s

case to make an informed recommendation regarding a plea bargain.” John M. Burkoff &

Nancy M. Burkoff, Ineffective Assistance of Counsel, § 6.5 at 238 (West Publ. Co. 2011 ed.);

cf. Lone Elk, ¶ 23 (reasoning that “case-specific considerations” determine whether a plea is

voluntary); Warclub, ¶ 19 (same); McFarlane, ¶ 17 (same).

¶21    Thomas and Strickland direct that the reasonableness of Claus’s investigation is

judged in light of Prindle’s desire to avoid trial. The record demonstrates that from the


may include other criteria.”).
                                             10
outset Prindle was definite about avoiding the risk of prison time by obtaining a plea

agreement with a suspended or deferred sentence. Claus followed Prindle’s directive, and

undertook plea negotiations with the State. He was successful in obtaining a deal by which

Prindle ultimately received a deferred sentence.

¶22    Given Prindle’s goals, Claus became sufficiently familiar with the facts of the case to

make an informed recommendation that Prindle should plead guilty. Claus reviewed

Trooper Sampson’s investigative reports, which memorialized Grant’s statement at the

accident scene that she had smoked “a couple bowls” of marijuana with Prindle before the

accident. Claus listened to Trooper Sampson’s recorded interview of Grant at the hospital,

where she again admitted to smoking marijuana with Prindle.             Claus independently

interviewed Grant, who again confirmed she smoked marijuana with Prindle during the

hours leading up to the accident. There was other objective evidence of Prindle’s marijuana

use: the marijuana pipe and scale found on the floorboards of his SUV. Claus prudently

advised Prindle that based on this evidence, a jury could find him guilty of all four counts of

negligent vehicular assault and he could face prison time for the convictions. Claus’s advice

to Prindle to plead guilty in exchange for a deferred sentence was very reasonable.

¶23    Prindle alleges that Claus was required to interview the other victims, Archer and

Coe, and Coe’s family members “who were present in their home with Mr. Prindle for at

least an hour before the accident.” However, the record does not indicate what these

witnesses would have said. Contrary to Prindle’s assertion, there is nothing in the record to

show that Coe’s family members were even at home when Prindle and Grant were there.
                                              11
Neither Coe nor any member of her family testified at the plea withdrawal hearing. “In cases

where counsel fails to conduct adequate pretrial investigation we focus our inquiry as to what

information would have been obtained from such investigation and whether such information

would have produced a different result.” Weaver v. State, 2005 MT 158, ¶ 21, 327 Mont.

441, 114 P.3d 1039 (citing State v. Denny, 262 Mont. 248, 255, 865 P.2d 226, 230 (1993)).

Without knowing what testimony Prindle’s witnesses would have provided, Prindle cannot

demonstrate that Claus’s failure to interview them prejudiced his decision to plead guilty.

Weaver, ¶¶ 7, 16, 21-23 (Weaver failed to “carry his burden” of establishing his counsel’s

failure to interview “potential alibi witnesses, other suspects, and persons who allegedly

heard confessions by persons other than Weaver” prejudiced his murder trial when he did not

have those witnesses testify at hearing).

¶24    Prindle’s assertion that Claus should have hired an expert on marijuana impairment

has a similar defect. The NHTSA Article used by Claus concluded that, for driving

purposes, a person is impaired for three to five hours after ingesting marijuana. Prindle’s

expert, Dr. Souders, agreed that a marijuana user is generally impaired for three hours. Grant

said she and Prindle drove around smoking for roughly a half hour after taking Prindle’s

mother home from work. Prindle’s mother’s work shift ended at 5:00 p.m., and Trooper

Sampson was dispatched to the accident at 7:45 p.m. Thus, there was evidence to establish

that Prindle’s marijuana use was within the three hour window of impairment, a point on

which the NHTSA Article and Dr. Souders agreed. Prindle has failed to demonstrate how



                                             12
hiring an expert who offered such a similar conclusion would have prompted him to reject

the plea offer and proceed to trial.

¶25    Prindle’s assertions that Claus should have interviewed certain witnesses and retained

an expert on marijuana impairment fail to satisfy Strickland’s prejudice prong. Even if we

were to determine that a competent defense attorney would have performed these tasks,

Prindle has failed to demonstrate how interviewing the witnesses or hiring a marijuana

expert would have changed his mind about pleading guilty. McFarlane, ¶ 11.

¶26    Next, Prindle argues that Claus provided ineffective assistance because he failed to

tell him that Negligent Endangerment is a lesser-included offense of Negligent Vehicular

Assault. He correctly points out that a plea may be involuntary if the defendant is not

informed of a lesser-included offense. See State v. Sanders, 1999 MT 136, ¶ 22, 294 Mont.

539, 982 P.2d 1015 (overruled on other grounds by State v. Deserly, 2008 MT 242, ¶ 12 n. 1,

344 Mont. 468, 188 P.3d 1057). However, the record leaves no doubt that Prindle was

informed that Negligent Endangerment was a possible lesser-included offense to his charges.

On the first page of Prindle’s plea agreement, he acknowledged that Claus explained to him

and advised him that Negligent Endangerment was a lesser-included offense of his charges.

During the August 24, 2010 change-of-plea hearing, the District Court asked Prindle if he

was still willing to plead guilty after being informed that a jury could find him guilty of the

lesser-included offense of Negligent Endangerment.           Prindle responded, “Yes, sir.”

Prindle’s argument on this point has no merit.



                                              13
¶27    The District Court correctly concluded that Prindle failed to demonstrate Claus

rendered ineffective assistance.

       B.     Prindle’s Expectation He Could Immediately Return to Oregon Following
              Sentencing

¶28    The District Court ruled that Prindle’s plea was not involuntary on this ground

because no “promise” was made to Prindle that he would be allowed to return to Oregon

following his sentencing, noting that “the possibility always existed that the Court could

impose a sentence of incarceration.” Prindle argues that the District Court’s conclusion

misses the “salient point” that Prindle’s plea was involuntary because he was led to

“reasonably believe” he would be allowed to return to Oregon. In other words, Prindle

argues that his plea was involuntary because Claus wrongly predicted a consequence of

pleading guilty.

¶29    “A guilty plea is not voluntary if induced by misrepresentation, including an

unfulfilled promise.” Lepera v. U.S., 587 F.2d 433, 436 n. 4 (9th Cir. 1978) (citing Brady,

397 U.S. at 755, 90 S. Ct. at 1472); accord State v. Valdez-Mendoza, 2011 MT 214, ¶ 16,

361 Mont. 503, 260 P.3d 151 (defense counsel’s statements that defendant could not receive

a fair trial based on race or ethnicity was a misrepresentation that rendered guilty plea

involuntary). An erroneous prediction by defense counsel can rise to the level of a

misrepresentation. See e.g. Iaea v. Sunn, 800 F.2d 861 (9th Cir. 1986). However, not all

erroneous predictions by defense counsel rise to the level of misrepresentation contemplated




                                            14
by Brady or Strickland, as explained by the Ninth Circuit Court of Appeals in Iaea. Iaea,

800 F.2d at 865.

¶30    In Iaea, the defendant was charged with eleven felonies and one misdemeanor. Iaea,

800 F.2d at 862. Defense counsel urged Iaea to plead guilty because “his chances of

acquittal were slight and that if he was convicted, he would be subject to Hawaii’s minimum

sentencing law,” “there was a good chance of his getting probation if he accepted the plea

bargain,” and “the chance of his getting an extended sentence was ‘almost zero.’” Iaea, 800

F.2d at 863. Relying on this advice, Iaea pleaded guilty. He was sentenced to life in prison.

Iaea, 800 F.2d at 863. The Ninth Circuit reasoned that Iaea’s counsel’s performance was

deficient because his erroneous predictions were numerous and serious: counsel seriously

erred in informing Iaea that he could avoid Hawaii’s minimum sentencing statute only if he

pled guilty because the relevant version of Hawaii’s minimum-sentencing statute did not

apply to Iaea; counsel’s advice that the likelihood of Iaea’s receiving an extended or a life

sentence was “practically non-existent” and that he might receive probation was flawed; and

counsel was aware that the prosecutor was seeking an extended sentence. Iaea, 800 F.2d at

864-65. The court held “[t]hough a mere inaccurate prediction, standing alone, would not

constitute ineffective assistance, the gross mischaracterization of the likely outcome

presented in this case, combined with the erroneous advice on the possible effects of going to

trial, falls below the level of competence required of defense attorneys.” Iaea, 800 F.2d at

865 (internal citations omitted).



                                             15
¶31    In Womack v. Del Papa, 497 F.3d 998, 1003-1004 (9th Cir. 2007), Womack was

charged with two counts of attempted murder with a deadly weapon, three counts of first

degree kidnapping of a minor with use of a deadly weapon, and one count each of burglary,

forgery, and possession of a credit or debit card without cardholder consent. Womack, 497

F.3d at 1000. Relying on defense counsel’s advice that the judge would impose the

minimum sentence for each count—meaning he would receive 30 to 40 years in prison—the

defendant pled guilty. Womack, 497 F.3d at 999. Womack was sentenced to eight life terms

without the possibility of parole. Womack, 497 F.3d at 999. Womack moved to withdraw

his guilty plea, asserting his attorney’s advice was a “‘gross mischaracterization of the likely

outcome’ that fell below the level of competence required of defense attorneys.” Womack,

497 F.3d at 1002 (quoting Iaea, 800 F.2d at 865). The Ninth Circuit disagreed, reasoning the

case was distinguishable because, unlike the defendant in Iaea, Womack was not reluctant to

plead guilty, and Womack’s attorney’s incorrect advice did not rise to the level of grossly

erroneous as in Iaea. Womack, 497 F.3d at 1003 (“there is no other evidence in the record

that would elevate Womack’s attorney’s prediction to the level of Iaea’s counsel’s patently

erroneous advice.”).

¶32    Here, Prindle’s claim falls comfortably on the Womack end of the spectrum. Prindle

points us to statements in the record that demonstrate that Claus predicted Prindle would be

able to serve probation in Oregon. See Brinson, ¶ 12 (a defendant’s allegation that his plea

was based on a misrepresentation “must be supported by objective proof in the record.”).

However, even assuming that Claus’s statement that he saw “no reason” why Prindle could
                                              16
not immediately commence serving his probation in Oregon was incorrect, that error

constitutes a “mere inaccurate prediction,” and not a “gross mischaracterization of the likely

outcome.” Unlike Iaea, and even Womack, where the defendant’s lawyer predicted leniency

but the court imposed life sentences, Prindle received the sentence agreed upon in the plea

agreement. A failure to accurately predict that Prindle would have to complete 90 days in

Montana on good behavior before returning to Oregon does not rise to the level of gross

mischaracterizations present in Iaea. And, unlike Iaea, Prindle was not reluctant to plead

guilty—he affirmatively directed Claus to pursue a favorable plea agreement so he could

avoid the risk of incarceration.

¶33    The District Court correctly concluded that Prindle’s plea was not involuntarily

entered.

¶34    Affirmed.

                                                  /S/ JIM RICE


We concur:


/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ MICHAEL E WHEAT




                                             17